              Case 2:19-cr-00068-MCE Document 58 Filed 11/10/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   BENJAMIN GILBERT
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 19-CR-0068 MCE
10
                                  Plaintiff,            STIPULATION AND ORDER TO RESET
11                                                      BRIEFING SCHEDULE AND CONTINUE J&S
                            v.                          2/18/21 AT 10:00 A.M.
12
     BENJAMIN GILBERT,
13                                Defendant

14

15

16
                                                STIPULATION
17

18          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
19
     Cameron Desmond, and Defendant, BENJAMIN GILBERT, by and through his counsel, Dina L.
20

21 Santos, agree and stipulate to reset the briefing schedule and set Judgement and Sentencing to February

22
     18, 2021, at 10:00 a.m., in the above-captioned matter. The Probation Officer has been advised of the
23

24 new schedule. The briefing schedule will be reset as follows:

25 ///

26
     ///
27

28 ///
                                                        1

30
             Case 2:19-cr-00068-MCE Document 58 Filed 11/10/20 Page 2 of 2


 1      Judgment and Sentencing Date:                                                          February 18, 2021

 2      Reply, or Statement of Non-Opposition:                                                 February 11, 2021
 3      Formal Objections to the Presentence Report shall be filed with the Court and
        served on the Probation Officer and opposing counsel no later than:                    February 04, 2021
 4
        The Presentence Report shall be filed with the Court and disclosed to counsel no
 5      later than:                                                                            January 28, 2021
 6      Counsel's written objections to the Presentence Report shall be delivered to the
        Probation Officer and opposing counsel no later than:
 7                                                                                             January 21, 2021
        The proposed Presentence Report shall be disclosed to counsel no later than:
 8
                                                                                               January 07, 2021
 9

10

11         Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
12
           IT IS SO STIPULATED.
13
     Dated: November 9, 2020                                McGregor Scott
14                                                          United States Attorney

15
                                                            /s/ Cameron Desmond
16                                                          CAMERON DESMOND
                                                            Assistant United States Attorney
17

18
     Dated: November 9, 2020                             /s/ Dina L. Santos
19                                                       DINA L. SANTOS, ESQ.
20                                                       Attorney for Benjamin Gilbert

21
                                                    ORDER
22
           IT IS SO ORDERED.
23

24
     Dated: November 9, 2020
25

26

27

28
                                                        2

30
